Ex 99.1 CONTACT:Investor Relations(214) 792-4415 SOUTHWEST AIRLINES REPORTS JUNE TRAFFIC DALLAS, TEXAS – July 7, 2010 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 7.1 billion revenue passenger miles (RPMs) in June 2010, a 5.0 percent increase from the 6.7 billion RPMs flown in June 2009.Available seat miles (ASMs) increased 1.9 percent to 8.6 billion from the June 2009 level of 8.5 billion.The load factor for the month was 81.9 percent, compared to 79.5 percent for the same period last year.For June 2010, passenger revenue per ASM is estimated to have increased in the 24 percent range as compared to June 2009. For the second quarter 2010, Southwest flew 20.2 billion RPMs, compared to the 19.7 billion RPMs flown for the same period in 2009, an increase of 2.7 percent.Available seat miles decreased 0.3 percent to 25.5 billion from the second quarter 2009 level of 25.6 billion.The second quarter 2010 load factor was 79.3 percent, compared to 77.0 percent for the same period last year. For the first half of 2010, Southwest flew 37.4 billion RPMs, compared to the 36.6 billion RPMs flown for the same period in 2009, an increase of 2.2 percent.Available seat miles decreased 3.3 percent to 48.1 billion from the 2009 level of 49.7 billion.The year-to-date load factor was 77.7 percent, compared to 73.6 percent for the same period last year. This release, as well as past news releases on Southwest, are available online atsouthwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS JUNE CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 2.4 pts. Average length of haul % Trips flown % SECOND QUARTER CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) )% Load factor % % 2.3 pts. Average length of haul % Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) )% Load factor % % 4.1 pts. Average length of haul % Trips flown )% ***
